— In an action to declare as illegal and unconstitutional (1) the act of the Westchester County Tax Commission in amending its 1978 annual report adopting the 1978 New York State advisory ratios and (2) the act of the Westchester County Board of Legislators in apportioning, levying and assessing taxes on the basis of the 1978 New York State advisory ratios, plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Westchester County, dated May 15, 1979, which denied their motion for a temporary injunction and granted cross motions to dismiss the complaint. Order and judgment modified, on the law, by deleting therefrom so much of the decretal paragraphs which dismissed the complaint and substituting therefor a provision declaring that the act of the Westchester County Tax Commission on December 28, 1978 of amending its 1978 annual equalization report and that of the Westchester County Board of Legislators in apportioning, levying and assessing the taxes on the basis of such amended report were procedurally valid. As so modified, order and judgment affirmed, without costs or disbursements. Under the circumstances, the December 28,1978 amendment of the equalization rates by the Westchester County Tax Commission of its December 20, 1978 report and the Westchester County Board of Legislators’ assessment of taxes based on such amendment were procedurally valid (see Matter of Consoldiated Edison Co. of N. Y. v State Bd. of Equalization & Assessment, 60 AD2d 356; Matter of Draper Div. of North Amer. Rockwell Corp. v Board of Assessors of Town of Pierceñeld, 37 AD2d 1038; Rose v Elliott, 218 App Div 287). Hopkins, J. P., Damiani, O’Connor and Rabin, JJ., concur.